                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   DOUGLAS GREENE,
                                  11                  Plaintiff,                             No. C 19-04744 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   GRANITE CONSTRUCTION                                  ORDER APPROVING LEAD
                                       INCORPORATED, et al.,                                 PLAINTIFF’S SELECTION OF
                                  14                                                         COUNSEL
                                                      Defendants.
                                  15

                                  16

                                  17         A November 26 order appointed The Police Retirement System of St. Louis as lead

                                  18   plaintiff. St. Louis now moves for appointment of lead counsel. In compliance with the

                                  19   November 26 order, St. Louis has submitted under seal declarations and exhibits explaining the

                                  20   due diligence it has undertaken in its selection of counsel including a certification that no “pay

                                  21   to play” took place as well as an explanation of why it favors its selected counsel over other

                                  22   potential candidates.

                                  23         Pursuant to the Private Securities Litigation Reform Act, “[t]he most adequate plaintiff

                                  24   shall, subject to the approval of the court, select and retain counsel to represent the class.” 15

                                  25   U.S.C. 78u–4(a)(3)(B)(v). “[I]f the lead plaintiff has made a reasonable choice of counsel, the

                                  26   district court should generally defer to that choice.” Cohen v. U.S. Dist. Court for N. Dist. Of

                                  27   Cal., 586 F.3d 703, 712 (9th Cir. 2009).

                                  28
                                   1        Originally, lead plaintiff was represented by Robbins LLP, but following its diligence

                                   2   process, lead plaintiff has now selected Bleichmar Fonti & Auld LLP as class counsel. Based

                                   3   on explanations by lead plaintiff and based on the Court’s review of the materials submitted,

                                   4   including the fee arrangements and track record submitted by all candidates, the Court appoints

                                   5   the firm of Bleichmar Fonti & Auld LLP as class counsel.

                                   6        The Court appreciates the time and effort undertaken by the other firms that applied to

                                   7   serve as counsel for lead plaintiff. Lead plaintiff shall file a consolidated complaint by

                                   8   FEBRUARY 20 AT NOON. Defendants may file a motion to dismiss (or answer) by MARCH 26

                                   9   AT NOON.   Any such motion shall be noticed on the normal 35-day track.

                                  10

                                  11        IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 16, 2020.

                                  14

                                  15
                                                                                               WILLIAM ALSUP
                                  16                                                           UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
